Response to Arguments
Applicant's arguments filed February 18, 2022 have been fully considered, but are not found persuasive.
Applicant argues that Miyazaki only teaches thermal acid generators included in a resin composition for a display, where Miyazaki does not disclose thermal acid generators in an optical film such as the optical film disclosed in Goto, Sakamoto, and Otsuki (modified Goto).
This is not persuasive for the following reasons.  "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See MPEP 2123, I.  Miyazaki discloses that the thermal acid generators can be utilized in electronic devices that include image display devices (i.e. optical display devices) such as OLED displays, flexible displays, flexible electronic paper, and flexible color filters (Miyazaki, [0267]-[0274]).  Moreover, one of ordinary skill in the art would also readily understand that the motivations associated with the usage of Miyazaki’s thermal acid generators with resin materials (such as the achievement of high degrees of polymerization, excellent storage stability, and high mechanical properties) are advantages that are not detrimental to optical properties, but would also be desirable in optical films (such as the optical film of modified Goto) with a predictable and reasonable expectation of success (see MPEP 2143).  The entirety of modified Goto’s and Miyazaki’s teachings would not dissuade, discourage, or prohibit those skilled in the art from predictably and reasonably adding Miyazaki’s thermal acid generator compounds into modified Goto’s anisotropic and alignment film compositions to achieve the aforementioned advantages (MPEP 2143, Miyazaki, [0120]-[0127]).
Applicant argues that there is no motivation to apply Miyazaki’s thermal acid generator into modified Goto’s optical film.
This is not persuasive for the following reasons.  The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Miyazaki teaches that it is well known and well within the abilities of those skilled in the art to utilize certain thermal acid generators in resin compositions for display device layers to achieve high degrees of polymerization, excellent storage stability, and high mechanical properties (Miyazaki, [0120]-[0127], [0267]-[0274]).  Although modified Goto only discusses photoacid initiators and photoacid generators, Miyazaki also teaches the thermal acid generators have flexible functionality and can be decomposed with heat or light, where Miyazaki provides additional guidance for thermal acid compositions that are not decomposed by light (Miyazaki, [0127]-[0128]).  Miyazaki also teaches the thermal acid generators can be utilized in conjunction with photoacid generators and other functional additives (Miyazaki, [0115]-[0162]).  Therefore, one of ordinary skill in the art would fully expect modified Goto’s optical film compositions to be fully operable and to achieve the aforementioned advantages (achieve high degrees of polymerization, excellent storage stability, and high mechanical properties) if combined with Miyazaki’s thermal acid generators with a predictable and reasonable expectation of success (MPEP 2143, Miyazaki, [0120]-[0127]).


/Eli D. Strah/Primary Examiner, Art Unit 1782